DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 November 2021 has been entered.  Claims 1-24 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 12-22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,308,860 to Shano (Shano).
Concerning claim 1, Shano discloses a material reduction machine comprising: 
a frame (26); 
a primary driver (122) supported by the frame (26); 
an arm assembly (56) coupled to and extending from the frame (26), the arm assembly (56) having a proximal end attached to the frame (26) and a distal end opposite the proximal end; 
a bearing assembly (100) including a bearing housing (E1 in the figure reproduced below) coupled to the arm assembly (56) adjacent the distal end; 
a shaft (see figure 8) rotatably coupled to the bearing assembly (100) and having a shaft axis about which the shaft is configured to rotate; and
a comminution wheel (90) coupled to the shaft (E2 in the figure reproduced below) for rotation with the shaft about the shaft axis, the comminution wheel (90) configured to be driven by a drive system (102) and extending outward from the shaft in a radial direction that is perpendicular to the shaft axis; 
wherein a gap is defined between a portion of the shaft (E2), the bearing assembly (100), and the comminution wheel (90); 
a guard plate (98) attached to the bearing assembly or the arm assembly (56 via 98) such that the guard plate (98) does not rotate with the comminution wheel (90), the guard plate (98) having an axial extent extending along the shaft axis and a radial extent extending radially relative to the shaft axis to fill a 
Concerning claim 2, Shano discloses the comminution wheel (90) includes a plurality of teeth (94) arranged on the wheel (90).
Concerning claim 3, Shano discloses a hub (E4 in the figure reproduced below) connected to the shaft (E2), the hub (E4) including an axial inner surface in contact with the comminution wheel (90); an axial outer surface opposite the axial inner surface; and a radial outer surface.
Concerning claim 4, Shano discloses in figure 8 the guard plate (96) includes a mounting portion attached to the bearing assembly or the arm assembly (56 via 98), a first guard portion extending from the mounting portion in a direction along the shaft axis and defining the axial extent, and a second guard portion extending radially and defining the radial extent.
Concerning claim 5, Shano discloses in figure 8 the first guard portion terminates adjacent the comminution wheel (90) and the second guard portion terminates adjacent the shaft (E2) and the bearing assembly (100).
Concerning claim 6, Shano discloses in figure 6 the guard plate (96) has a radial outer edge that is at least partially non-linear in the axial direction (as shown it has both stepped and curved surfaces).
Concerning claim 7, Shano discloses the guard plate (96) has a radial outer edge with at least a portion that is parallel to the shaft axis.
Concerning claim 8, Shano discloses the comminution wheel (90) and the shaft rotate relative to the guard plate (96).
Concerning claim 9, Shano discloses the guard plate (96) includes a yield feature configured to yield when a load due to material becoming entangled exceeds a predetermined threshold (as it is capable of doing so).
Concerning claim 12, Shano discloses the guard plate (96) includes a saddle feature (E3 in the figure reproduced below) to attach the guard plate (96) to the bearing assembly or the arm assembly (via 98).
Concerning claim 13, Shano discloses a cutter assembly configured for use with a material reduction machine, the cutter comprising: 
a bearing assembly (100) including a bearing housing (E1) configured to be operatively coupled to the material reduction machine; 
a shaft (E2) rotatably coupled to the bearing assembly (E1) and having a shaft axis about which the shaft is configured to rotate; and 
a comminution wheel (90) coupled to the shaft for rotation with the shaft about the shaft axis, the comminution wheel (90) configured to be driven by a drive system (102) and extending outward from the shaft (E2) in a radial direction that is perpendicular to the shaft axis; 
wherein a gap is defined between a portion of the shaft (E2), the bearing assembly (100), and the comminution wheel (90); 
a guard plate (96) attached to the bearing assembly or an arm assembly (98), such that the guard plate (96) does not rotate with the comminution wheel, the guard plate (96) having an axial extent extending along the shaft axis and a radial extent extending radially relative to the shaft axis to fill a majority of the gap.
Concerning claim 14, Shano discloses the comminution wheel (90) includes a plurality of teeth (94) arranged on the wheel (90).
Concerning claim 15, Shano discloses a hub (E4 in the figure reproduced below) connected to the shaft (E2), the hub (E4) including an axial inner surface in contact with the comminution wheel (90); an axial outer surface opposite the axial inner surface; and a radial outer surface.
Concerning claim 16, Shano discloses in figure 8 the guard plate (96) includes a mounting portion attached to the bearing assembly or the arm assembly (56 via 98), a first guard portion extending from the mounting portion in a direction along the shaft axis and defining the axial extent, and a second guard portion extending radially and defining the radial extent.
Concerning claim 17, Shano discloses in figure 8 the first guard portion terminates adjacent the comminution wheel (90) and the second guard portion terminates adjacent the shaft (E2) and the bearing assembly (100).
Concerning claim 18, Shano discloses in figure 6 the guard plate (96) has a radial outer edge that is at least partially non-linear in the axial direction (as shown it has both stepped and curved surfaces).
Concerning claim 19, Shano discloses the guard plate (96) has a radial outer edge with at least a portion that is parallel to the shaft axis.
Concerning claim 20, Shano discloses the comminution wheel (90) and the shaft rotate relative to the guard plate (96).
Concerning claim 21, Shano discloses the guard plate (96) includes a yield feature configured to yield when a load due to material becoming entangled exceeds a predetermined threshold (as it is capable of doing so).
Concerning claim 22, Shano discloses the guard plate (96) includes a saddle feature (E3 in the figure reproduced below) to attach the guard plate (96) to the bearing assembly or the arm assembly (via 98).
Concerning claim 24, Shano discloses the guard plate (96) occupies substantially all of the gap such that minimal clearance exists between the guard plate (96) and adjacent parts of the cutter assembly (such as E2, 100 and 90).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shano.
Concerning claims 10 and 11, Shano does not explicitly teach that the guard plate (98) yields before other components of the material reduction machine fail due to material becoming entangled (claim 10) or the guard plate yields at a location other than at the mounting location (claim 11).
.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Shano which discloses the guard plate, bearing assembly, yield feature and saddle but does not disclose the guard plate (96) is attached to the bearing assembly (100) with bearing mount fasteners.  Instead, the guard plate (96) is attached to an arm (102) of the stump cutter.


    PNG
    media_image1.png
    826
    680
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
11/15/2021